DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 01/28/2021.  Claims 1-9 were pending.  Claim 1 was amended.  Claim 8 was withdrawn.  Claim 9 was new claim.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


6.	Claims 1-7, 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the examiner is unable to find proper support for the new limitation “the temperature of the substrate is lowered from -35°C to -50°C” (emphasis added).  The examiner clearly recognizes that applicants disclose the temperature of the substrate is lowered from -35°C to -55°C in page 7 of the Specification and Figure 3.  However, the applicants never explicitly discloses a temperature of -50 °C anywhere in the Specification.
Claims 2-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because they directly or indirectly depend on rejected claim 1.
In claim 9, the examiner is unable to find proper support for the new limitation “controlling a temperature of the substrate so as to be between -35°C to -50°C” (emphasis added).  The examiner clearly recognizes that applicants disclose controlling a temperature of the substrate between -35°C to -55°C in page 7 of the Specification and Figure 3.  However, the applicants never explicitly disclose a temperature of -50 °C anywhere in the Specification.


7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-7, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the processing container" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
	In the preamble of claim 1, the applicants recited “An etching method for etching an organic film” (emphasis added).  However, in the body of claim 1, applicants fail to explicitly disclose any etching step on the organic film.  It is unclear from claim 1 whether the organic film is etched or not. The examiner clearly recognizes that applicant recited “controlling a temperature of the substrate so that an etching rate is linearly lower, the etching rate being linearly lower when the temperature of the substrate is lowered from -35 °C to -50°C” in claim 1.  However, the step of controlling a temperature of the substrate does not mean that the organic film is etched.  If there is no etching step occurs, then the initial etching rate would linearly lower when the temperature of the substrate is lowered from -35 °C to -50°C” because the etching rate would have been linearly lower from 0 to negative value after the temperature is linearly lower from -35 °C to -50°C.  The etching rate of any material at any temperature cannot have a negative value.
  	In the preamble of claim 9, the applicants recited “An etching method for etching an organic film” (emphasis added).  However, in the body of claim 9, applicants fail to explicitly disclose any etching step on the organic film.  It is unclear from claim 9 whether the organic film is etched or not.
Claim 9 recites the limitation "the processing container" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Jeng (US 5,453,157) in view of Ogawa et al. (WO 2017/033754 A1), English translation via Ogawa et al. (US 2018/0226279 A1). Note: all paragraph [number] cited below of Ogawa are based on US 2018/0226279 A1).
	Regarding to claim 9, Jeng discloses an etching method for etching an organic film, the etching method comprising:
	mounting a substrate, which has a structure of either silicon (12)/ an organic film (18) and a silicon-containing mask of a silicon-containing patter (20) or a metal-containing film (14)/the organic film (18) and a silicon-containing mask of a silicon-containing patter (20), on a mounting stage (Fig 2, Fig 4A-4B; Table 1, col. 3-col. 4);
	controlling a temperature of the substrate so as to be between -40 °C to 20 °C (col. 4; Note: -40 °C is within applicant’s range of -35 °C to -50 °C);
	supplying a gas containing O (28) into an indie of the processing chamber (col. 4, fig 2).
	Regarding to claim 9, Jeng fails to disclose a mask of a silicon pattern.  However, Jeng clearly teaches a mask of a silicon-containing pattern (20) including a bilayer structure (See Table 1, col. 3-4).  Ogawa discloses a mask of a silicon pattern or a bilayer structure (double-layer; See paragraph 0050, 0081).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jeng in view of Ogawa by using a mask of a silicon-containing pattern because equivalent and substitution of one for the other would produce an expected result.
Response to Arguments
The Office Action, at page 3, states that “Regarding to claim I, Ogawa discloses an etching method for etching an organic film (21) on a substrate inside a processing container (see Fig 1)", Regarding OGAWA, as illustrated in FIG. 2, a mask film, an etching target, and an insulating film form the substrate”. Nothing in the Office-cited portions or any other portions of OGAWA teaches the substrate, which has a structure of either silicon / an organic film /and a mask of a silicon pattern or a metal-containing film / the organic film / and the mask of the silicon pattern. Hence, the above-noted features, namely, ''mounting a substrate, which has a structure of either silicon / an organic film / and a mask of a silicon pattern or a metal-containing film / the organic film / and the mask of the silicon, pattern, on a mounting stage” are a distinction over OGAWA.”  The applicant’s amendment along with the remark was sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 102(a)(2) with respect to claim 1.  However, upon further consideration, new ground of rejections under 35 U.S.C 112(a) and 112(b) were set forth as discussed above for claims 1-7.
	New ground of rejection under 35 U.S.C 103 was set forth as discussed above for new claim 9 using new cited prior art Jeng (US 5,453,157) in combination with Ogawa.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713